Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-4 are subject to examination.  
Claims 5-25 are withdrawn.  

Election/Restrictions
Applicant’s election without traverse of Group I invention (claims 1-4) in the reply filed on 9/22/21 is acknowledged. Accordingly claims 5-25 are withdrawn.

Specification
The title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The present title is well known in the art (please see cited arts), too broad and not sufficient for proper classification of the claimed subject matter. The title should also reflect claimed invention,
PERSONAL-PUBLIC SERVICE SET IDENTIFIER CONNECTION IMPLEMENTED BY WAP, please refer to MPEP 606 for title contents. Please see figure 1 and claim 1 of this application.

Drawings
Figures 11 and 12 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  For more than a decade, figures 11 and 12 had been included in hundreds of patents of the assignee of this application.
A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application.  The amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The replacement sheet(s) should be labeled --Replacement Sheet-- in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over 10,417,846 Smith, Securus Technologies Inc., in view of Official Notice.
Referring to claim(s) 1, Smith-Securus discloses a system comprising: a credential server (col., 4, lines 41-54) storing a Personal-Public (PP) Service Set Identifier (SSID) profile configured according to 

    PNG
    media_image1.png
    537
    762
    media_image1.png
    Greyscale

a Wireless Access Point (WAP) communicatively coupled to the credential server (figure 1) and configured to implement a PP SSID connection by using the PP SSID profile (col., 10, line 54 – col., 11, line 7) to create a single-device, single-use, password-protected, unadvertised (col., 9, lines 10-24), connection between the personal computing device and an Internet (col., 5, lines 30-50). Smith-Securus does not specifically mention about well-known encrypted networking channel. Official Notice is taken that encrypted networking channel is well-known and expected in the art. For example, one of ordinary skilled in the art would readily know what an encrypted network channel is: for example, Secure Socket Layers (SSL), Transport Layer Security (TLS), Wireless Transport Layer Security (WTLS), Extensible .

Claim(s) 2, 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith-Securus in view of Official Notice and 2016/0295546 Yumura et al.
Referring to claim(s) 2, Smith-Securus does not specifically mention about, which is well-known in the art, which Yumura discloses wherein SSID profile is associated with an expiration, and wherein SSID connection is configured to be terminated according to the expiration (para 76, 80). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Smith-Securus to include these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide communications with another device based on the profile of SSID. An expiration of the profile would ensure that the SSID profile no longer exist after the usage of the SSID profile. This would provide security regarding communication with the other device, para 76, 80.

Referring to claim(s) 3, Yumura discloses wherein the expiration is selected from a group consisting of: a time, an amount of usage, and a type of usage (para 76, 80).

Claim(s) 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith-Securus in view of Official Notice, Yumura and Sigel et al., 2017/0034215.
Referring to claim(s) 4, Smith-Securus, and Yumura do not specifically mention about, which is well-known in the art, which Sigel discloses wherein the expiration is based on a location of the personal computing device and a geofence defined in SSID profile, and wherein SSID connection is terminated when the personal computing device is outside of the geofence (para 59, 60). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Smith-Securus to include these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide communications with another device based on the profile of SSID. An expiration of the profile would ensure that the SSID profile no longer exist after the location of the device is no longer in the specified geofence. This would provide security of the device regarding the profile based on geofence, para 59, 60.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571)272-3973.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HARESH N PATEL/Primary Examiner, Art Unit 2493